Exhibit 21.1 SUBSIDIARIES OF THE REGISTRANT AS OF DECEMBER 31, 2014 The following table sets forth the names of the registrants direct and indirect subsidiaries and the state or other jurisdiction of incorporation of each such entity. In each case, the names of the listed subsidiaries are the same as the names under which such subsidiaries do business. Name Incorporation ConnectOne Bank New Jersey Center Bancorp Statutory Trust II Delaware Union Investment Co. New Jersey Center Financial Group, LLC New Jersey Center Advertising Corporation New Jersey Morris Property Company, LLC New Jersey Twin Bridge Investment Co. Delaware Volosin Holdings, LLC New Jersey Twin Bridge Capital Corporation New Jersey NJCB Investment Company, Inc. New Jersey ConnectOne Investment Company, Inc. Delaware ConnectOne Preferred Funding Corp. New Jersey NJCB Spec-1, LLC New Jersey *Greenbrook Consulting, LLC New Jersey * ConnectOne Bank owns 49% interest in Greenbrook Title Agency, LLC
